Citation Nr: 1454368	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea versicolor.

2.  Whether new and material evidence was received with respect to the claim for service connection for hypertension.

3.  Whether new and material evidence was received with respect to the claim for service connection for diabetes mellitus type II.

4.  Whether new and material evidence was received with respect to the claim for service connection for a sinus or allergic rhinitis disability.

5.  Whether new and material evidence was received with respect to the claim for service connection for shortness of breath.

6.  Entitlement to service connection for a sinus or allergic rhinitis disability.

7.  Entitlement to service connection for shortness of breath.

8.  Entitlement to service connection for dizziness.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the Board in a hearing in October 2013.  The hearing transcript was associated with the claims file and reviewed prior to this decision.

The issue of whether new and material evidence has been received with respect to the claim for service connection for high cholesterol has been raised by the record in the March 2009 claim, but has not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for shortness of breath, dizziness, and a sinus or allergic rhinitis disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  On the record at the October 2013 Board hearing and before promulgation of a decision on the appeal, the Veteran requested a withdrawal of his appeal for the denial of a rating in excess of 10 percent for tinea versicolor.

2.  Service connection for shortness of breath was last finally denied in a February 1997 rating decision issued by the VA.  The Veteran was notified of his appellate rights but did not appeal the denial, and no new and material evidence was received within one year.

3.  Service connection for diabetes mellitus, hypertension, and a sinus disability were last finally denied in a December 2006 rating decision issued by the VA.  The Veteran was notified of his appellate rights but did not appeal the denial, and no new and material evidence was received within one year.

4.  Evidence since the last final denials of shortness of breath, diabetes mellitus, and a sinus disability includes information not previously considered that relates to an unestablished fact necessary to substantiate the claims.

5.  Evidence since the last final denial of hypertension was previously considered or relates to a previously established fact of the claim.

6.  The evidence does not show any in-service incurrence of diabetes mellitus or exposure to herbicides in service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of an increased rating for tinea vesicolor have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The February 1997 and December 2006 RO denials of service connection for shortness of breath, a sinus disability, and diabetes mellitus became final, and new and material evidence has been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3.  The December 2006 RO denial of service connection for hypertension became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2009, September 2009, and January 2010, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2009 notice for hypertension also explained the basis for the prior denial, the standard for new and material evidence, and examples of such evidence in compliance with Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA is not required to provide an examination on the Veteran's hypertension claim because new and material evidence has not been received to reopen that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, VA is not required to provide an examination for the claim of diabetes mellitus because the evidence does not show an in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Dismissals

At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On the record in the October 29, 2013 hearing, the Veteran withdrew his appeal for the denial of a rating in excess of 10 percent for tinea versicolor in accordance with 38 C.F.R. § 20.204.  The request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Thus, the Board has no jurisdiction, and the appeal of the denial for a rating in excess of 10 percent for tinea versicolor is dismissed.  See 38 C.F.R. § 20.202.

III.  New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in February 1997 denying the Veteran's claims for service connection for shortness of breath and a sinus disability.  The RO issued a rating decision in December 2006 denying the Veteran's claims for service connection for hypertension and diabetes mellitus  and reopening and denying the claim for a sinus disability.  The RO found no evidence to support a causal relationship between service and the current sinus problems or hypertension.  The RO denied the claim for shortness of breath based on evidence of no current disability.  Finally, the RO found no evidence of an in-service incurrence or herbicide exposure for the diabetes mellitus claim.  The Veteran was notified of his appellate rights but did not appeal the claims, contact the VA, or provide new evidence until more than one year after the decisions.  Therefore, the February 1997 and December 2006 rating decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The evidence of record at the time of the February 1997 denial included statements from the Veteran and service records.  The evidence of record at the time of the December 2006 denial included statements from the Veteran, service records, and treatment records after active service.  For the claim of a sinus disability, the evidence showed a current disability and treatment in service.  For the claim of diabetes mellitus, the evidence showed a current disability but no in-service incurrence.  For the claim of shortness of breath, the evidence showed no current disability.  For the claim of hypertension, the evidence showed a current disability, blood pressure readings in service, but no diagnosis, and no causal connection.

Since the last final denial of service connection for diabetes mellitus, the Veteran provided a VA public health announcement that states that Air Force veterans, who served at the base in Udorn, Thailand, may have been exposed to herbicide agents.  This evidence has been disputed by other evidence of record; however, in claims to reopen, all evidence is considered credible and VA applies a low threshold for satisfying the legal requirements.  See Justus, 3 Vet. App. at 513; see also Shade, 24 Vet. App. at 118.  The above evidence relates to the unestablished fact of an in-service incurrence that is necessary to substantiate the claim.  Therefore, new and material evidence has been received with respect to the claim for service connection for diabetes mellitus.

Since the last final denial of service connection for shortness of breath, new treatment records show objective, medical evidence of shortness of breath and the classification of dyspnea.  Additionally, the Veteran submitted new documents that solvents and other chemicals in paint can cause shortness of breath, irritation of the respiratory system, and burning in the nose.  Considered with previous evidence that the Veteran was exposed to paint and cleaning solvents in service, this evidence relates to the unestablished fact of a nexus to service for the claims of shortness of breath and sinus problems.  The current treatment records also relate to the unestablished fact of a current disability.  As such, new and material evidence has been received with respect to the claims for service connection for shortness of breath and a sinus disability.

Material evidence has not been received with respect to the claim of service connection for hypertension.  The record contains new evidence: current treatment records and statements from the Veteran.  The treatment records show the Veteran has hypertension diagnosed currently.  That fact was not in dispute at the time of the prior decision and therefore, is not material to the claim.  The Veteran reported high blood pressure readings in service and submitted copies of service treatment records.  Again, the RO had access to and reviewed service treatment records with blood pressure readings at the time of the prior denial.  Thus, that evidence is not new.  In the hearing, the Veteran reported hypertension was not diagnosed until 1997.  The new evidence is not material because it does not address whether hypertension is related to service, the unestablished fact from the prior decision.  The claim for service connection for hypertension cannot be reopened at this time.

The claims for service connection for diabetes mellitus, shortness of breath, and sinus problems are reopened.  See 38 C.F.R. § 3.156.  The petition to reopen the claim for service connection for hypertension is denied.  Id.  In so finding, the Board has considered this evidence in light of the low threshold for finding new and material evidence.  See Shade, 24 Vet. App. at 117.

IV.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain diseases, including diabetes mellitus, will be presumed service connected if the veteran served in an area where herbicide use is confirmed by the Department of Defense.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they are detailed and consistent. 

The criteria for service connection for diabetes mellitus have not been met.  See 38 C.F.R. § 3.303.

The Veteran has diabetes mellitus currently.  Treatment records from the VA and the 71st Medical Group show diagnoses and treatment for diabetes.

The evidence does not show an in-service incurrence of diabetes.  Service treatment records show no treatment for or diagnosis of diabetes or elevated blood sugar.  Service treatment from May 1990 and August 1991 specifically noted negative findings for diabetes mellitus.  During the Board hearing, the Veteran reported not having a diagnosis for diabetes until after he was out of the military.    

The evidence also does not show in-service exposure to herbicide agents, like Agent Orange.  According to service personnel records and the Veteran's statements, he served at the Air Force base in Udurn, Thailand, in support of the conflict in Vietnam.  The Veteran asserts that he was exposed to herbicides either directly or when he cleaned aircrafts that were exposed to herbicides.  A memorandum completed by the VA Compensation and Pension Service explains that the Department of Defense compiled a list of 71 sites, outside of Vietnam, where herbicide agents were stored, tested, or used.  The list indicates herbicide agents were only used, or tested, in Thailand from April 2 to September 8, 1964.  The Veteran's service was after those dates.  VA received a letter from the Air Force stating that, other than the aforementioned use, there are no records of tactical herbicide storage or use in Thailand.  Moreover, the Department of Defense reported that tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopter under the control of the U.S. Army Chemical Corps.  After 1964, there are no records of RANCH HAND or Army Chemical Corps aircrafts spraying or being stationed in Thailand.  A different form of insecticide, not tactical herbicides, was sprayed in Thailand from October 14 to October 17, 1966.  Again, this spraying occurred before the Veteran went to Thailand.  

The VA memorandum notes that commercial herbicides were sometimes used to clear brush around an Air Force base, but the only veterans with potential exposure would be those with military occupational specialties (MOS) requiring them to be around the perimeter of the base.  The Veteran reported working on the flight line, cleaning, and painting aircrafts.  His MOS of systems manager confirms his reports.  Therefore, there is no evidence that he worked at the base perimeter to have exposure to these commercial herbicides.   

In most of his statements to VA, the Veteran reported not going to Vietnam but only having service in Thailand during the conflict.  In the Board hearing, the Veteran reported that the transport aircraft he took from the U.S. to Thailand may have stopped in Vietnam.  The uncertainty of this statement, the conflict with prior statements from the Veteran, and lack of additional evidence of record make this statement less credible and not probative to this decision.  

The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence shows diabetes did not begin in service and the Veteran was not exposed to herbicide agents.  See 38 C.F.R. § 3.102.  Discussion of the nexus element is unnecessary as service connection cannot be granted.  See 38 C.F.R. § 3.303.              


ORDER

The appeal of the claim for a rating in excess of 10 percent for tinea vesicolor is dismissed.

New and material evidence having been received, the petition to reopen the claim for service connection for diabetes mellitus II is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for shortness of breath is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for a sinus disability is granted.

New and material evidence having not been received, the petition to reopen the claim for service connection for hypertension is denied.

Service connection for diabetes mellitus II is denied.



REMAND

The evidence shows the Veteran has current treatment and diagnoses for sinusitis and allergic rhinitis, he had treatment off and on throughout active service for sinus problems, and he reported continuous symptoms such that a VA examination is necessary.  See McLendon, 20 Vet. App. at 79.  Similarly, the Veteran reports dizziness currently and similar symptoms off and on since service.  Service records show treatment for dizziness and an accident where a foreign body went into the Veteran's eye.  A VA examination is necessary.  See id.  

Finally, the evidence shows the Veteran has current treatment for shortness of breath/dyspnea and he reported similar symptoms since service.  Service records show treatment for shortness of breath and classify the condition as dyspnea in March 1990 records.  Documents submitted by the Veteran explain that chemicals in paints and solvents can cause shortness of breath and respiratory problems.  An examination for this disability is also necessary.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claim of sinus problems and forward the claims file to the examiner.  The examiner should address the following:

Is current sinusitis and allergic rhinitis at least as likely as not related to treatment for sinus problems in service?

The examiner should consider all lay and medical evidence of record, including the Veteran's reports of continuous symptoms, and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  Schedule the Veteran for a VA examination for his claim of shortness of breath and forward the claims file to the examiner.  The examiner should address the following:

a.  Are current shortness of breath symptoms associated with a pulmonary or respiratory diagnosis?

b.  Are current shortness of breath symptoms or an associated diagnosis at least as likely as not related to similar symptoms in service?  

The examiner should consider all lay and medical evidence of record, including the Veteran's reports of continuous symptoms, and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Schedule the Veteran for a VA examination for his claim of dizziness and forward the claims file to the examiner.  The examiner should address the following:

a.  Is current dizziness at least as likely as not related to dizziness in service?

b.  Is current dizziness at least as likely as not related to a foreign body in his eye after an accident in service?

c.  Is the current or past dizziness a symptom of another diagnosis?

The examiner should consider all lay and medical evidence of record, including the Veteran's reports of continuous symptoms, and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


